DETAILED ACTION

Response to Amendment
The Amendment filed 02/25/2022 has been entered.  Claims 1-9 remain pending in the application.  Applicant's terminal disclaimer has overcome the nonstatutory double patenting rejections previously set forth in the Non-Final Rejection mailed 01/12/2022.  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "performing a first heat treatment at a first temperature on the metal particles for which the metal oxides have been removed".  A heat treatment is required to remove the metal oxides from the metal particles.  Accordingly, it is unclear how the first heat treatment can be after the metal oxides have been removed.  Claims 2-9 are rejected due to their dependence on rejected claim 1.  
Claim 1 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  removing the oxides.  Claim 1 recites the limitation "providing a plurality of metal particles on a substrate; … metal oxides on the metal 
Claim 9 recites the limitation "directly increasing a temperature to the first temperature at the activation temperature ".  It is unclear how the temperature can be both the first temperature and at the activation temperature, as the activation temperature is lower than the first temperature, see claim 8.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kodas et al. (US 20070104878 A1).
14.	Regarding claims 1-9, The limitations of the claim 9 are interpreted as being met if the limitations of claim 1 are met.  Kodas teaches “a method for fabricating after providing the plurality of the metal particles on the substrate modifies to remove).  .   

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.  Applicant argues that Kodas only discloses metal oxides are reacted to modification, but fails to disclose that metal oxides are reacted to remove metal oxides, and fails to disclose that a heat treatment is performed on the metal particles for which the metal oxides have been removed (remarks, page 6).  This is not found convincing because Kodas teaches “applying … a powder of a conductive material” (paragraph [0027]).  Kodas teaches that “the conductive powder can include a high conductivity metal such as a metal selected from the group consisting of silver, copper and nickel” (paragraph [0031]).  Kodas teaches that “small silver particles that are coated with a thin layer of silver oxide can also be reacted with these compounds” (paragraph [0193]; these compounds refer to oxide removing agents).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733